Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


4-29-2005

USA v. Gore
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-4786




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Gore" (2005). 2005 Decisions. Paper 1298.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/1298


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                      No. 03-4786


                           UNITED STATES OF AMERICA

                                           v.

                                  ARTUMISE GORE,
                                             Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                            D.C. Criminal No. 02-cr-00606
                          (Honorable Michael M. Baylson)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   March 11, 2005

         Before: SCIRICA, Chief Judge, ROTH and FUENTES, Circuit Judges

                                 (Filed: April 29, 2005)


                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Following a jury trial in the Eastern District of Pennsylvania, appellant Artumise

Gore was convicted of being a felon in possession of a firearm and possession of

ammunition after a felony conviction, each in violation of 18 U.S.C. § 922(g)(1). He was
acquitted on the charge of unlawful possession of an unregistered sawed-off shotgun. On

December 10, 2003, Gore was sentenced to 120 months imprisonment and three years

supervised release.

       Gore’s counsel has filed a motion to withdraw as court-appointed counsel in this

case and has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967).

Counsel argues that there are no non-frivolous issues that can be raised on appeal by

Gore. Gore was subsequently provided notice of his attorney’s desire to withdraw and

was informed that he could file a pro se brief. He filed an informal brief with this Court

on August 23, 2004.

                                         Discussion

       Third Circuit Local Appellate Rule 109.2(a) provides that “[w]here, upon review

of the district court record, trial counsel is persuaded that the appeal presents no issue of

even arguable merit, trial counsel may file a motion to withdraw and supporting brief

pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).”

In reviewing an Anders motion, we must consider “(1) whether counsel adequately

fulfilled the rule’s requirements; and (2) whether an independent review of the record

presents any nonfrivolous issues.” United States v. Youla, 241 F.3d 296, 300 (3d Cir.

2001) (citations omitted).

       The duties of counsel when submitting an Anders brief are “to satisfy the court that

counsel has thoroughly examined the record in search of appealable issues,” and “to



                                              2
explain why the issues are frivolous.” Id. (citing United States v. Marvin, 211 F.3d 778,

780 (3d Cir. 2000)). Counsel need not “raise and reject every possible claim,” but his or

her brief must demonstrate “conscientious examination.” Id. Our review reveals that

counsel has thoroughly considered all plausible bases for appeal. Counsel discusses at

length the effect upon Gore of going to trial 20 days after the return of the superseding

indictment, the absence of any requirement that he be afforded 30 days, and the lack of

prejudice flowing from the district court’s decision to move forward with the trial.

Counsel also examined the manner in which the jury venire was selected and the impact

of this method upon Gore’s protections under Batson v. Kentucky, 476 U.S. 769 (1986).

Finally, counsel considered the effect of Blakely v. Washington, 124 S. Ct. 2531 (2004),

on Gore’s sentence, concluding that Gore had no meritorious arguments on appeal

because the district court had accepted his position at sentencing. Accordingly, we find

counsel has submitted an adequate Anders brief.

       When undertaking an independent review of the record we “confine our scrutiny to

those portions of the record identified by an adequate Anders brief...and Appellant’s pro

se brief.” Youla, 241 F.3d at 301. Gore submitted an informal brief in response to

counsel’s Anders brief in which he raises an ineffective assistance of counsel claim. We

do not consider ineffective assistance claims on direct review, as such claims are “best

decided in the first instance in a collateral action.” United States v. Thornton, 327 F.3d




                                             3
268, 272 (3d Cir. 2003). With respect to the issues identified by counsel, we agree that

the first two issues are frivolous.

A. Speedy Trial Act

       One September 24, 2002, Gore was indicted on one count of a firearms offense in

violation of 18 U.S.C. § 922(g). He indicated his intent to plead guilty rather than face

additional charges in a superseding indictment, but changed his mind at the change of

plea hearing on March 27, 2003. The court set trial for May 12, 2003. The government

sought a superseding indictment and on April 22, 2003, Gore was charged with three

counts of firearms violations. Gore requested postponement of the trial, but the District

Court ruled that trial would go forward as scheduled.

       The Speedy Trial Act does not require that a defendant receive an additional 30-

day preparation period after the filing of a superseding indictment. United States v.

Rojas-Contreras, 474 U.S. 23, 234 (1985). While a District Court has broad discretion to

grant a continuance where it is necessary to ensure trial counsel are adequately prepared,

the superseding indictment in this case was substantially similar to the initial indictment.

There is no indication that counsel was not adequately prepared, and the facts alleged by

the superseding indictment largely resembled those already well-known to both counsel.

We find nothing to suggest that Gore was prejudiced by standing trial 20 days after the

return of the superseding indictment; indeed, the only conceivably “new” charge–

unlawful possession of an unregistered sawed-off shotgun– was the charge of which Gore



                                              4
was acquitted. We agree with Gore’s sentencing counsel that this issue does not

constitute a non-frivolous claim.

B. Jury Empanelment

       The jury selection process employed by the District Court prior to Gore’s trial

complies with the guarantees of the Equal Protection Clause and Batson v. Kentucky, 476

U.S. 769 (1986). The jury which heard evidence and returned the verdict in Gore’s trial

included one African-American juror. There is no evidence to suggest that the

government discriminated on the bases of race during selection of either the jury venire or

the petit jury. We agree with Gore’s sentencing counsel that any Equal Protection claim

would be frivolous.

C. Sentencing

       Gore challenges his sentence under United States v. Booker, 543 U.S. - -, 125 S.

Ct. 738 (2005). Having determined that the sentencing issues appellant raises are best

determined by the District Court in the first instance, we will vacate the sentence and

remand for resentencing in accordance with Booker.

                                        Conclusion

       We will affirm Gore’s judgment of conviction. We will vacate his sentence and

remand for resentencing. Defense counsel’s motion to withdraw is denied.




                                             5